Titone, J. (dissenting).
I believe that the arresting officer, Patrolman De Marco, after observing someone wearing a dark leather jacket converse with another in a narcotics-prone area, and engage in evasive action by fleeing up the stairs to the roof at De Marco’s approach, was justified in attempting to question a similarly dressed (and, for all outward appearances, the same) person, who appeared or reappeared on the scene 20 minutes later. De Marco’s articulable reason to make inquiry on this subsequent occasion was strengthened by the fact that the defendant walked away at De Marco’s approach, and continued his retreat into a building at 710 Madison Street after De Marco yelled: "Hey you” and "You with the black leather jacket.”
A police officer may approach a private citizen for the purpose of requesting information so long as there is some articulable reason sufficient to justify the police action taken (People v De Bour, 40 NY2d 210). To a large extent what is unusual enough to make an inquiry should rest in the professional experience of the police (People v Rosemond, 26 NY2d 101, 104). A police officer is authorized, on the basis of the common law, to stop a person on the public streets and make reasonable, nonincriminating inquiries of him (People v Archiopoli, 39 AD2d 748).
*187The encounter here occurred in an area known for its high incidence of drug activity and after defendant, at least once, and apparently twice, had conspicuously retreated in order to avoid coming face to face with the uniformed officer (see People v De Bour, supra, p 220). From the facts as testified to by De Marco, the only way he could have gained the undivided attention of the retreating defendant was to grab or touch him on the arm. The action taken was clearly justified and constituted a lawful detentive stop on a founded suspicion that criminal activity was afoot (see United States v Bugarin-Casas, 484 F2d 853, cert den 414 US 1136). Furthermore, there is no evidence that the officer made an immediate search after he stopped the defendant by touching or grabbing his arm; rather, the search was made after the Luger dropped from the defendant’s coat.
Damiani, Acting P. J., Rabin and Suozzi, JJ., concur with Shapiro, J.; Titone, J., dissents and votes to affirm the judgment, with an opinion.
Judgment of the Supreme Court, Kings County, rendered April 30, 1976, reversed, on the law, defendant’s motion to suppress physical evidence granted, and indictment dismissed.